United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30416
                           Summary Calendar


ANNIE LAURA THOMPSON,

                                     Plaintiff-Appellant,

versus

HARRY LEE; Etc.; ET AL.,

                                     Defendants,

HARRY LEE, Sheriff, both individually and in his official
capacity as Sheriff of Jefferson Parish; FRANZ ZIBILICH, both
individually and as counsel for Harry Lee, Sheriff of Jefferson
Parish; DAVID ZAREK,
                                   Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-2740-B
                       --------------------

Before SMITH, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Annie Laura Thompson appeals the district court’s dismissal

of her Federal Tort Claims Act complaint on grounds of res

judicata, collateral estoppel, and untimeliness.   She argues that

the district court erred by dismissing the complaint without

notice and without giving her an opportunity to file an amended

complaint; that principles of res judicata and collateral

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30416
                                -2-

estoppel do not apply because her claims were not resolved on the

merits in prior litigation; that her claims against defendant

Zarek were timely and, alternatively, that the limitations period

contained in 28 U.S.C. § 2401(b) should equitably tolled as to

those claims; that the district court should have recused itself

from the case; that the district court held Thompson, a pro se

litigant, to unreasonably stringent standards; and that the

district court erred by construing her motion for reconsideration

as sounding under FED. R. CIV. P. 60(b) and by denying relief.

     The district court dismissed Thompson’s complaint without

prejudice.   As the factual allegations and legal argument that

Thompson raises on appeal are identical to the claims that she

raised in the district court, we conclude that the lack of notice

and a chance to amend prior to dismissal were harmless.     Bazrowx

v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).   By failing to

brief the issues, Thompson has abandoned her other challenges to

the procedures employed by the district court.   Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     We agree with the district court that Thompson’s claims

against defendants Zarek, Lee, Zibilich, Smith and Yates are

barred by principles of res judicata and collateral estoppel.

Mowbray v. Cameron County, Texas, 274 F.3d 269, 281 (5th Cir.

2001), cert. denied, 535 U.S. 1055 (2002); Stripling v. Jordan

Prod. Co., L.L.C., 234 F.3d 863, 868 (5th Cir. 2000).     Likewise,
                           No. 04-30416
                                -3-

we find no error in the district court’s determination that

Thompson’s claims under Federal Tort Claims Act against defendant

Zarek are untimely and that Thompson is not entitled to equitable

tolling of the applicable limitations period.   See Ramming v.

United States, 281 F.3d 158, 162 (5th Cir. 2001).    The denial of

Thompson’s motions for recusal was entirely within the discretion

of the district court.   United States v. MMR Corp., 954 F.2d
1040, 1045-46 (5th Cir. 1992).   Thompson’s conclusional assertion

that the district court held her to an impermissibly high

standard for a pro se litigant does not warrant relief.   We find

no error in the district court’s analysis of Thompson’s motion

for reconsideration, filed more than ten days after entry of

judgment, as sounding under FED. R. CIV. P. 60(b).

     AFFIRMED.